UNITED STATES COURT OF APPEALS
Filed 2/4/97
                                    TENTH CIRCUIT



 CRAIG MILES GOODWIN, a/k/a Curtis
 Meyer,

          Plaintiff-Appellant,
 v.
                                                             No. 96-1084
 HAROLD CARMEL, DR.; ALBERT O.                           (D.C. No. 95-Z-1236)
 SINGLETON, III, M.D.; MARY LOU                          (District of Colorado)
 JUDISCAK; LOU BROTHERS; KEN
 TAFOYA,

          Defendants-Appellees.




                                 ORDER AND JUDGMENT*


Before SEYMOUR, Chief Judge; PORFILIO and MURPHY, Circuit Judges.




               After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of this

appeal. See Fed. R. App. P. 34(a) and 10th Cir. R. 34.1.9. The case is therefore ordered

submitted without oral argument.

      *
         This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. This court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
        Craig Miles Goodwin appeals from an order granting summary judgment on his

complaint alleging certain civil rights violations. We have examined the record and agree

with the recommendations of the magistrate judge and the subsequent holdings of the

district court in substantial part and affirm those holdings essentially for the reasons cited

in the dispositive orders. Although the district court correctly dismissed Mr. Goodwin’s

claim alleging denial of access to the courts, we affirm on a different basis.

        In his complaint, and here on appeal, Mr. Goodwin contends his right of access

was denied because his legal materials were taken away from him; he was not able to mail

legal documents; he was not able to use legal books for research; and, while admitting

consultation with a legal consultant, he was unable to obtain satisfaction from that person,

and was not provided with the services of a lawyer. These alleged deprivations

notwithstanding, Mr. Goodwin has not alleged any consequences occurred because of

them.

        He has not claimed, for example, that he was unable to meet a filing deadline in a

court and the time has passed; nor has he suggested he was deprived of the opportunity to

file an action which is now barred. Indeed, he has not related those alleged deprivations

to any legal action, pending or contemplated. In short, he merely alleges a generic claim

of deprivations which were inconsequential. Such assertions do not reach constitutional

proportions and are properly dismissed. See Lewis v. Casey, 116 S.Ct. 2174, 1278-82

(1996).


                                             -2-
AFFIRMED.


            ENTERED FOR THE COURT



            John C. Porfilio
            Circuit Judge




             -3-